Case 9:18-cv-80176-BB Document 268-7 Entered on FLSD Docket 08/16/2019 Page 1 of 1

 

From: Dave Kleiman [dave@davekleiman.com]
Sent: 6/24/2011 12:03:48 PM

To: Craig Wright [craig@panopticrypt.com]
Subject: Requested attached.

Attachments: Tulip Trust.pdf.asc; Tulip Trust.pdf.tar.asc; Tulip Trust.pdf

craig,
I think you are mad and this is risky, but I believe in what we are trying to do.

Respectfully,
Dave Kleiman - http://www. cComputerForensicExaminer.com - http: //ww.DigitalForensicExpert.com
4371 Northlake Blvd #314

Palm Beach Gardens, FL 33410
561.310.8801

DEF_00079344
